DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pyo et al (US Patent NO 8,842,483).
Regarding claim 1, Pyo et al disclose A semiconductor memory device, comprising: 
a plurality of memory cells (110-1, figure 2) connected to a pair of bit lines BL and BLB, figure 2);  
141, figure 2) ; and 
a sense amplifier (130, figure 2) , 
wherein the semiconductor memory device is configured such that when the semiconductor memory device is in a data writing operation: The circuit of Pyo et al is operated in both read and write operation.
the column selection circuit (141, figure 2) electrically connects a pair of data input and output lines  (IO and IOB, figure 2) to the 10pair of bit lines (BL and BLB, figure 2) during a first time interval (CSL, T1 to T2, figure 7) and a second time interval (CSL, T2 to T3 in figure 7), consecutively arranged, and 
the sense amplifier ( 130, figure 2) electrically disconnects from the pair of bit lines during the first time interval (when signal EQ is ON state, the sense amplifier 130 is disconnected from BL and BLB, figure 2), and senses and amplifies a voltage difference between the pair of bit lines during the second time interval (when signal EQ is OO, the sense amplifier is connected to the bit lines BL and BLB so as to amplify the voltage difference between BL and BLOB, figure 2).  
Regarding claim 152, PYO et al disclose The semiconductor memory device of claim 1, wherein the column selection circuit (141, figure 2) electrically connects from T1 to T2, figure 7).  
Rearding claim 3, Pyo et al disclose The semiconductor memory device of claim 1, wherein the column selection circuit (141, figure 2) 20electrically disconnects the pair of data input and output lines (IO and IOB, figure 2)  from the pair of bit lines (BL and BLB, figure 2) during a third time interval (the interval before T1 in figure 7)  prior to the first time interval (T1-T2, figure 7), and wherein the sense amplifier senses (130, figure 2) and amplifies a voltage difference between the pair of bit lines during the third time interval (as above).  
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
Thep rior art of record fail to teach or suggest a mthod of claim 1, further comprising: an isolation circuit, wherein the semiconductor memory device is configured such that when the semiconductor memory device is in the data  An operating method of a semiconductor memory device including a sense amplifier sensing and amplifying a voltage difference between a pair of bit lines, the method comprising: performing a first write driving operation; and  20performing a second write driving operation after performing the first write driving operation, wherein the first write driving operation includes electrically connecting a pair of data input and output lines to a pair of bit lines, transmitting data to the pair of bit lines from the pair of data input and output lines, and electrically disconnecting the pair of bit lines from the sense amplifier, 32Attorney Docket No.: SAM-57363 and wherein the second write driving operation includes electrically connecting the pair of bit lines to the sense amplifier, and by the sense amplifier, sensing and amplifying a voltage difference between the pair of bit lines (claim 15).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






S. Dinh
2/27/21
/SON T DINH/Primary Examiner, Art Unit 2824